DETAILED ACTION

Claims 1-19 and 21 are pending.

Allowable Subject Matter

Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Based on the finding of the patent board dated 04-30-2021 the term “response recommendation” has been given a more specific definition that can be found in the specification specifically section 0039, 0012, 0038, 0042, and fig. 2.  Response recommendation is considered to be narrowly defined term based on those cited sections of the specification.  Based on that finding the art of reference does not teach that limitation and the claim is deemed allowable.  The above features in conjunction with all other limitations of the dependent and independent claims 1-19 and 21 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL MESA

Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447